Luke, J.
In this case, because of the uncertainty and ambiguity of a part of the contract, the true construction thereof, in the light of the intent and meaning of the parties thereto, was a question for the jury, under a proper charge by the court. The evidence was conflicting, but the verdict was authorized, and met with the approval of the trial judge. There being no error of law in the trial of the ease, the judgment overruling the motion for a new trial must be affirmed.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

The contract in question was a lease of a farm, containing a provision that “no timber is to be cut except in clearing back from the boundaries of the land heretofore cleared for cultivation.” The trial judge held that this provision was ambiguous, and admitted testimony as to its meaning, and in Ms charge to the jury instructed them to determine its meaning.
T. H. Burruss Jr., for plaintiff in error.
Williford & Lambert, contra.